Citation Nr: 0507286	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-03 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for pes planus. 

2.  Entitlement to a rating higher than 10 percent for 
bilateral hearing loss from September 10, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board notes that by an August 1985 rating decision, the 
RO granted service connection for left ear hearing loss and 
assigned an initial 10 percent evaluation.  Thereafter, in 
September 2002, the veteran filed a claim for service 
connection for right ear hearing loss.  By the November 2002 
rating action, the RO granted service connection for right 
ear hearing loss and assigned an initial noncompensable 
evaluation, effective September 10, 2002.  In that same 
decision, the RO continued the 10 percent rating assigned to 
the service-connected left ear hearing loss.  The veteran 
disagreed with the RO's November 2002 rating action, and this 
appeal ensued.  As a disability rating for hearing loss is 
derived from a mechanical application of the rating schedule 
based on audiometric testing for both ears (when both are 
service connected) as set forth in 38 C.F.R. § 4.85 (2004), 
the Board has framed the issue as entitlement to a rating 
higher than 10 percent for bilateral hearing loss.  (The RO 
has noted that left ear hearing loss was service connected 
based on in-service aggravation; however, in light of the 
available record, the Board does not find a basis for 
reduction based on pre-service level of disability.  Because 
both are now service connected, and because the rating 
criteria provide for a single rating for bilateral hearing 
loss, the Board now reviews the level of disability for both 
ears as a single disability.)

(The issue of entitlement to service connection for pes 
planus will be addressed in the remand section following the 
order in the decision below.) 


FINDING OF FACT

Audiometric test results obtained by VA for compensation 
purposes correspond to Level I and Level XI hearing loss in 
the right and left ears, respectively. 


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for service-
connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.85(c), 4.86, Table VI, and Table VII, Diagnostic Code 
6100 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in  38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.
38 C.F.R. § 4.14 (2004).

The evidence of record includes a VA audiogram dated in July 
2002.  Puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

5
25
35
65
LEFT

95
100
100
100

Average pure tone thresholds of the 1000, 2000, 3000, and 
4000 Hertz ranges were 33 and 99 in the right and left ears, 
respectively.  Speech discrimination was not conducted.  

During a November 2002 VA audiological examination, puretone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
25
40
70
LEFT

100
105
100
NR

The examining audiologist certified that average pure tone 
thresholds of the 1000, 2000, 3000, and 4000 Hertz ranges 
were 36 in the right ear and 106+decibels for the left ear, 
respectively.  Maryland CNC controlled speech discrimination 
testing revealed scores of 92 and zero percent in the right 
and left ears, respectively.  The examiner indicated that the 
veteran had normal hearing in the right ear thought 2000 
Hertz with a mild sensorineural hearing loss at 3000 Hertz 
and a severe to moderately severe loss above that level.  

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. § 4.85 and the regulatory provisions 
that follow.  The criteria for evaluating hearing loss 
establish eleven auditory acuity levels designated from I to 
XI.  The regulations include Tables VI , VIA, and VII to 
calculate the rating to be assigned.  38 C.F.R. § 4.85 
(2004).  In instances where, because of language 
difficulties, the Chief of the Audiology Clinic or other 
examiner certifies that the use of both puretone averages and 
speech discrimination scores is inappropriate, Table VIA is 
to be used to assign a rating based on puretone averages 
alone.  38 C.F.R. § 4.85(c) (2004).  When the puretone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table 
VI or Table VIA is to be used, whichever results in the 
higher numeral.  38 C.F.R. § 4.86(a) (2004).  Additionally, 
when the puretone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or 
Table VIA is to be used, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher numeral.  38 C.F.R. § 4.86(b) (2004).

As the VA examiner in July 2002 did not provide Maryland CNC 
control speech discrimination testing scores for either the 
right or left ears, a determination under 38 C.F.R. § 4.86 
cannot be made.  Applying the criteria found at 38 C.F.R. § 
4.85 at Table VI to the results of the November 2002 VA 
hearing evaluation yields a numerical category designation of 
I for the right ear (between zero and 41 percent average 
puretone decibel hearing loss, with between 92 and 100 
percent of speech discrimination), and XI for the left ear 
(98+ average pure tone decibel hearing loss, with between 
zero and 34 percent of speech discrimination).  Level XI 
represents the highest level of hearing impairment.  Entering 
the category designations for both ears into Table VII 
produces a disability percentage evaluation of 10 percent. 

Because all of the four scores in the left ear at 1000, 2000, 
3000, and 4000 Hertz were at 55 decibels or higher during the 
November 2002 examination, the provisions of 38 C.F.R. § 
4.86(a) apply.  This means that the Roman numeral designation 
for hearing impairment must be determined from either Table 
VI or Table VIA, whichever yields the higher numeral.  Each 
ear is to be evaluated separately.  Id.  Here, Table VIA is 
not beneficial because it results in the same numerical 
designation as Table VI (Level XI).  (As noted above, the 
veteran is already at the highest level of impairment for 
this ear.)  

The assigned evaluation is determined by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Consequently, a rating in excess of 10 percent for bilateral 
hearing loss is not warranted.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased evaluation for the veteran's 
bilateral hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2004).  In other words, given the audiometric 
results as described above, the preponderance of the evidence 
is against the claim for a higher rating for the service-
connected bilateral hearing loss.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
bilateral hearing loss has not changed appreciably since the 
RO received the veteran's claim for service connection for 
right ear hearing loss on September 10, 2002.  There appears 
to have been no findings and no evidence which would allow 
for the assignment of a disability rating in excess of 10 
percent at any time during the period of time here under 
consideration.  For example, the July 2002 test for the right 
ear showed better hearing acuity than the November 2002 test 
that the Board has used to compute the veteran's rating.  
Based on the record, the Board finds that a 10 percent 
disability rating was properly assigned for the entire period 
since September 10, 2002.

The Board has also considered whether the veteran's case is 
an exceptional case under the provisions of 38 C.F.R. § 3.321 
(2004).  The Board finds that the evidence does not reflect 
that the veteran's service-connected bilateral hearing loss 
has caused marked interference with employment (i.e., beyond 
that contemplated under the schedular criteria), or 
necessitated any hospitalization, such that referral for 
consideration of an extra-schedular rating is warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The Board has considered the final 
regulations that VA issued to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  A discussion of the 
pertinent VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in September 2002.  
This letter apprised the veteran of the provisions under the 
VCAA and the implementing regulations, of the evidence needed 
to substantiate the claim on appeal, and the obligations of 
VA and the veteran with respect to producing that evidence.  
The letter advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including such 
things as records from any VA or private facility.  In 
addition, in a January 2004 statement of the case, the RO 
informed the veteran that to substantiate his claim for a 
higher evaluation for service-connected bilateral hearing 
loss the evidence must demonstrate that the disability has 
increased in severity and that it has met the specific 
criteria under the relevant diagnostic code for a higher 
evaluation.  

Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)).  In this case, the veteran 
has been afforded VA audiological examinations regarding his 
claim for a higher evaluation for service-connected bilateral 
hearing loss.  In addition, in November 2004, he testified 
before the undersigned Veterans Law Judge concerning the 
claim on appeal.  Finally, VA outpatient treatment records 
have been obtained and associated with the claims file.  As a 
result, there is no outstanding evidence to be obtained, 
either by VA or the veteran.  Taken together, the Board is 
persuaded that there is no reasonable possibility that 
further development would unearth any additional evidence 
helpful to the veteran.  


ORDER

Entitlement to a rating higher than 10 percent for bilateral 
hearing loss is denied. 


REMAND

Regarding the issue of entitlement to service connection for 
pes planus, the veteran maintains that he did not have any 
foot problems prior to service and that he began to 
experience symptoms one and one-half years into service.  He 
maintained that his problems increased with walking and were 
relieved with rest. 

Service medical records include an April 1963 pre-induction 
examination report reflecting that the veteran's feet were 
found to have been "abnormal" because of flat feet.  An 
October 1966 induction examination report reflects that the 
veteran's feet were "normal."  On an October 1966 Report of 
Medical History, the veteran indicated that he had had foot 
trouble.  An August 1968 separation examination report 
reflects that the veteran's feet were found to have been 
"normal."  On an August 1968 Report of Medical History, he 
denied having had any foot trouble.  In the Physician's 
Summary section of the report, the physician indicated that 
the veteran had cramps in his legs during the winter.  

The veteran has not been afforded a VA examination to 
determine the relationship to military service of any 
currently diagnosed pes planus or whether any pes planus 
underwent an increase in severity in service beyond the 
natural progression of the disability.  The claims file 
should be made available to the examiner for review. 

Accordingly, this case is REMANDED to the RO for the 
following: 

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any pes planus both before and since his 
military service.  The RO should assist 
the veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2004.)  If records 
sought are not obtained, the RO should 
notify the veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  
The veteran should be given an 
opportunity to obtain them.  

2.  After completion of the development 
requested above, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination of the feet.  The 
claims file, along with all additional 
evidence obtained pursuant to the 
instructions above, as well as a copy of 
this remand, should be made available to 
the examiner for review.  The examiner 
should take a detailed history from the 
veteran regarding any foot problems he 
experienced in service and thereafter.  
The examiner should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed pes planus originated 
in, or is otherwise traceable to, 
military service.  As part of this, the 
examiner should note whether the evidence 
clearly shows that pes planus existed 
before military service.  The examiner 
should also provide an opinion as to 
whether it is clear that any such pre-
existing disorder did not worsen during 
military service.  If it is determined 
that the veteran does not have pes planus 
due to military service, the examiner 
should expressly say so and provide 
detailed reasons for such an opinion.  
The rationale for all opinions should be 
explained in detail.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for pes planus.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, codified at 38 
U.S.C.A. §§ 5102, 5103, and 5103A, as 
well as the regulations found at 38 
C.F.R. § 3.159, are fully satisfied.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


